EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm We have issued our reports dated March15, 2012, with respect to the consolidated financial statements, schedule and internal control over financial reporting included in the Annual Report of Reading International, Inc. on Form10-K for the year ended December31, 2011. We hereby consent to the incorporation by reference of said reports in the Registration Statements of Reading International, Inc.on FormS-8 (File No.333-36277) and on Form S-3 (File No.333-162581). /s/GRANT THORNTONLLP Los Angeles, California March 15, 2012
